 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LAURA LESKINEN,                                   No. 2:18-cv-0453-TLN-KJN PS
12                        Plaintiff,
13              v.                                      ORDER
14    SONNY PERDUE,
15
                          Defendant.
16

17

18             On January 7, 2019, defendant filed a motion for summary judgment, noticing the hearing

19   for February 7, 2019. (ECF No. 40.) Thereafter, on January 11, 2019, plaintiff, who proceeds

20   without counsel, filed a motion for an extension of time to respond to the motion for summary

21   judgment, arguing that she needs at least 30 additional days to review defendant’s motion,

22   conduct legal research, and properly respond to the motion. (ECF No. 41.) In light of plaintiff’s

23   pro se status, the court grants the motion, with new specifically-set deadlines as outlined below.

24   However, plaintiff is cautioned that the court will be disinclined to grant further extensions of

25   time in this case absent extraordinary circumstances, which shall not include plaintiff’s pro se

26   status.

27   ////

28   ////
                                                        1
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. Plaintiff’s motion for an extension (ECF No. 41) is GRANTED.

 3         2. The February 7, 2019 hearing on defendant’s motion for summary judgment is

 4             VACATED and CONTINUED to March 21, 2019, at 10:00 a.m., in Courtroom No.

 5             25 before Judge Newman.

 6         3. Any opposition to the motion for summary judgment shall be filed no later than

 7             February 28, 2019, and any reply brief is due March 7, 2019.

 8   Dated: January 15, 2019

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
